Title: From James Madison to James Monroe, 11 March 1795
From: Madison, James
To: Monroe, James


Dear Sir
Philada. March 11. 1795.
Along with this I forward a large packet which Mr. Beckley has been so kind as to make up for you. It will give you such information as is not contained in the newspapers, and which forms a proper supplement to them.
I have not yet recd. a single line from you except yours of Sepr. 2d. long since acknowledged. Your last letters of the official kind were duplicates of Ocr. 16. Novr. 7. & 20. You will perceive in the Newspapers that the parts of them relating to the Jacobin Societies have been extracted & printed. In New York they have been republished with your name prefixed. The question agitated in consequence of the President’s denunciation of the Democratic Societies, will account for this use of your observations. In N. York where party contests are running high in the choice of a Successor to Clinton who declines, I perceive the use of them is extended by adroit comments, to that subject also. It is proper you should be apprized of these circumstances, that your own judgment may be the better exercised as to the latitude or reserve of your communications.
The Treaty concluded with G. Britain did not arrive before the adjour[n]ment and dispersion of Congress. The Senators received a summons to reassemble on the 8th. of June, on the calculation that the Treaty could not fail to be recd. by that time. It arrived a few days after. It is a circumstance very singular that the first knowledge of its contents as finally settled, should not have come to the Executive till more than three months after the date of it. What its contents are, the Executive alone as yet know the most impenetrable secresy being observed. You will easily guess the curiosity and disappointment of the public. Complaints however are repressed by the confidence that some adequate reasons exist for the precaution. The arrival of this Treaty and the delicate relations in which we stand to France, are beginning to turn the public attention to the prospect of meliorating the Treaty with her, and the arrangements that may have been taken on either side for the purpose. It is certainly much to be desired that the crisis should not be suffered to elapse without securing to this Country the precious advantages in commerce which we now enjoy from the indulgence or temporary embarrassments of that Nation, and still more that the possibility should be precluded of any collisions that may endanger the general friendship already stipulated between them.
You will receive by this conveyance a letter from Mr. Jones which will inform you among other things that young Jno. Mercer, son of the late Judge is about to visit you with letters from his uncle &c. I am desired by his uncle to co-operate in his introduction to France, and shall of course give him a letter to you. As you know him much better than I do, and will hear from Mr. Jones who now must know him better than either, my letter will be more of form than any thing else. Mr. Jones will also probably inform you that he has commissioned me to try Whether your property in Kentucky could be turned at this place into the means of executing in Virga. some arrangements in which you are interested. I have not as yet succeeded, and much question whether I shall be able to do so. I have heard not a word from Genl. Wilki[n]son, nor can I give you any better acct. from Vermont, or N. York.
I have been detained here since the adjournment by indisposition in my family, and shall now wait till the roads get better which I hope will be the case in 8 or 10 days. Before I leave the City, I will write again. I deplore the want of a Cypher—and the cramp it puts on our Correspondence. My sincerest regards to you all. Adieu.
